Title: To Thomas Jefferson from George Muter, with Reply, 26 January 1781
From: Muter, George,Jefferson, Thomas
To: Muter, George,Jefferson, Thomas



Sir
War office Jany. 26. 1781

As the armoury at the foundery will probably be built on a different plan, from what was originally intended, when I contracted with Colo. Richd James, and, as he wishes to be clear of that contract, I have this day agreed with him that it shall be void.
Colo. James is willing still to work for the public, and will furnish plank and scantling deliverable at the fork or the foundery as may be wanted, but before he contracts he wishes to be fully informed of the manner in which he can fully depend on being paid. I have acquainted him with the mode that is adopted as far as it respects the value of the money, but I am unable to inform him of the time when he can rely on being paid, as I am unacquainted with the resources the state is at present possessed of, and the manner of applying these resources that has been adopted by the supreme executive. I have promised Colo. James to inform him (if possible) on Sunday, and must beg for information from your Excellency on that head.
I have the honour to be Your Excellency’s most hl Servt,
George Muter. C.

I do not suppose any considerable sum of money can be paid till after the meeting of assembly.

Th: Jefferson

